                                                              F^LCD
                                                        U.3.D!ST{liCTC0iMi
                                                          SAVANNAH DIV.
              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGJg^O W I f) PM 12'2^4
                            SAVANNAH DIVISION

                                                      GLERK
SHIRLEY JAMERSON,
                                                          SO.DIST. or GA.

         Plaintiff,

V.                                               CASE NO. CV420-015


SAVANNAH FBI; ATLANTA FBI;
JOHN HUBBARD, in his Official
Capacity; CHIEF MINTOR, in
his Official Capacity; and
GEORGIA FBI,


         Defendants.




                                ORDER


         Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 7), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As   a    result.    Plaintiff's    complaint    is   DISMISSED    WITHOUT

PREJUDICE.     Additionally,       Plaintiff's   Motion   for     Leave     to

Proceed In Forma Pauperis (Doc. 2) and Motion to Appoint

Counsel (Doc. 6) are DISMISSED AS MOOT. The Clerk of Court is

DIRECTED to close this case.


         SO ORDERED this            day of March 2020,



                                      WILLIAM T. MOORE,
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
